Opinion filed September 27, 2007 












 








 




Opinion filed September
27, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00258-CR 
                                                    __________
 
                                TIMOTHY
WAYNE BUCHANAN, Appellant
 
                                                                            V.
 
                                                      STATE
OF TEXAS, Appellee
 
 

 
                                        On
Appeal from the 132nd District Court
 
                                                         Borden County, Texas
 
                                                      Trial
Court Cause No. 193
 

 
                                                                   O
P I N I O N
This
is an appeal pursuant to Tex. R. App. P.
31.  Timothy Wayne Buchanan has been indicted for the offense of
indecency with a child.  The trial court denied appellant=s pro se application for a
pre-conviction writ of habeas corpus.  We affirm.




Appellant
contended in his application that the grand jury did not have sufficient
members and that the indictment was not valid because the attorney for the
State had not signed it.  Appellant asked the trial court for relief from the
indictment and arrest warrant and to Aget
[the] illegal grand jury off of [him].@ 
In his sole issue on appeal, appellant contends that the trial court abused its
discretion in denying his application because the indictment is fundamentally
defective as it was returned by an improperly seated grand jury, because the
indictment was not signed by an attorney for the State, and because the only
representation he received before the grand jury was from the attorney for the
State.
The
record before this court does not support appellant=s claims that the trial court abused its
discretion.  The record does reflect that the State met its burden once the
application was filed.  Ex parte Williams, 587 S.W.2d 391 (Tex. Crim.
App. 1979).  However, the record also reflects that appellant did not sustain
his burden.   Ex parte Plumb, 595 S.W.2d 544, 545 (Tex. Crim. App.
1980).  Therefore, the trial court did not abuse its discretion in denying the
application.
All
of appellant=s
contentions on appeal have been considered, and each is overruled.  The sole
issue on appeal is overruled.
The
order of the trial court is affirmed.
 
PER CURIAM
 
September 27,
2007
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.